Order issued July 24, 2012




                                     In The
                             Court of Appeals
                                    For The
                         First District of Texas

                             NO. 01-09-01059-CV
                                  ____________

                       FELDON BONNER, II, Appellant

                                       V.

            SAUL AUSTIN AND LINDA MAY AUSTIN, Appellees


                    On Appeal from the 280th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2007-51857


                          MEMORANDUM ORDER

      Appellees, Saul and Linda May Austin, sued appellant, Feldon Bonner, II,

individually and d/b/a Powerhouse Ministry/Church, for fraudulent transfer of

certain real property and for slander of title, seeking actual damages, punitive
damages, and declaratory relief. Appellant counterclaimed to quiet the title to the

property at issue and brought claims in trespass and unjust enrichment. A jury

found in favor of appellees on all claims, except that appellant was declared to be

the owner of two of the several tracts at issue. Appellant filed a notice of appeal

and claimed that he was unable to pay the costs of appeal. Appellant challenges the

trial court’s order sustaining a contest to his indigence claim. See In re Arroyo, 988
S.W.2d 737, 739 (Tex. 1998).

      We affirm the trial court’s order.

                    Standard of Review and Principles of Law

      Texas Civil Practice and Remedies Code section 13.003 sets out the statutory

requirements that must be met for an appellant to obtain a free record on appeal.

See TEX. CIV. PRAC. & REM. CODE ANN. § 13.003(a) (West 2002). 1 Section 13.003


1
      We recognize that section 13.003 does not apply to a suit governed by Civil
      Practice and Remedies Code Chapter 14, “Inmate Litigation.” See TEX. CIV. PRAC.
      & REM. CODE ANN. § 13.004 (West 2002); Nabelek v. Aldrich, 157 S.W.3d 884,
      885 (Tex. App.—Houston [14th Dist.] 2005, no pet.). Appellant was an inmate
      throughout the underlying proceedings and was paroled after filing his appeal from
      the trial court’s judgment on the merits. Chapter 14 does not, however, govern the
      appeal.
      Civil Practice and Remedies Code section 14.002, which defines the scope of
      Chapter 14, was recently amended. Prior to amendment, section 14.002 provided
      that Chapter 14 “applie[d] only to a suit brought by an inmate in a district, county,
      justice of the peace, or small claims court in which an affidavit or unsworn
      declaration of inability to pay costs [was] filed by the inmate.” See Act of May 19,
      1995, 74th Leg., R.S., ch. 378, § 2, 1995 Tex. Gen. Laws 2921, 2922, amended by
      Act of , 2011, 82nd Leg., 1st C.S., ch. 3, § 12.01, 2011 Tex. Sess. Laws Serv. 116,
      161. This and other courts have concluded that, in its pre-amended form, “Chapter
                                            2
states, in pertinent part, that a trial court clerk and court reporter shall provide a

record for appeal without cost only if:

             (1)    an affidavit of inability to pay the cost of the appeal has
                    been filed under the Texas Rules of Appellate Procedure;
                    and
             (2)    the trial judge finds:
                    (A)   the appeal is not frivolous; and
                    (B)   the statement of facts and the clerk’s transcript is
                          needed to decide the issue presented by the appeal.

Id. Thus, to obtain a free record on appeal, an appellant must both file an affidavit

of indigence under the Rules of Appellate Procedure and request certain findings

from the trial court.


      14 [did] not apply to appellate courts.” Nabelek, 157 S.W.3d at 885; see Jackson v.
      Bd. of Pardons and Paroles, 178 S.W.3d 272, 277–78 (Tex. App.—Houston [1st
      Dist.] 2005, no pet.) (concluding that section 14.004 did not apply to appeal and
      applying section 13.003). As amended, section 14.002 now provides that Chapter
      14 applies to “an action, including an appeal or original proceeding, brought by an
      inmate in a district, county, justice of the peace, or small claims court or an
      appellate court, including the supreme court or the court of criminal appeals, in
      which an affidavit or unsworn declaration of inability to pay costs is filed by the
      inmate.” TEX. CIV. PRAC. & REM. CODE ANN. § 14.002 (West Supp. 2011)
      (emphasis added). The amended version “applies only to an action brought on or
      after the effective date,” January 1, 2012.
      In 1989, appellant was convicted of the offenses of aggravated robbery and murder,
      and he was assessed punishment of confinement for life. See Bonner v. State, 804
S.W.2d 580, 581 (Tex. App.—Houston [1st Dist.] 1991, pet. ref’d). While
      appellant was an inmate, appellees brought the underlying suit against appellant
      and appellant brought this appeal. Because appellant brought his appeal prior to
      January 1, 2012, the appeal does not fall within the scope of Chapter 14. See
      Nabelek, 157 S.W.3d at 885. Hence, section 13.003 applies. See Jackson, 178
S.W.3d at 277–78.

                                             3
      Affidavits of indigence are governed by Rule of Appellate Procedure 20.1.

TEX. R. APP. P. 20.1; see TEX. CIV. PRAC. & REM. CODE ANN. § 13.003(a)(1)

(requiring that affidavit of indigence be filed in accordance with Rules of Appellate

Procedure).    Rule 20.1 allows a party to proceed on appeal without advance

payment of costs 2 if (1) the party files an affidavit of indigence in compliance with

the rule, (2) the indigence claim is either not contestable, is not contested, or, if

contested, the contest is not sustained by written order, and (3) the party timely files

a notice of appeal. See TEX. R. APP. P. 20.1(a)(2).

      Generally, the appellant must file the affidavit of indigence in the trial court

“with or before the notice of appeal.” TEX. R. APP. P. 20.1(c)(1). The affidavit

must identify the party filing the affidavit, state the amount of costs the party can

pay, if any, and present complete information about the party’s financial condition.

See TEX. R. APP. P. 20.1(b).

      The trial court clerk, court reporter, or any interested party may file a contest

to the affidavit of indigence, but must do so within 10 days after the date the

affidavit is filed. TEX. R. APP. P. 20.1(e). Within 10 days after a contest is filed, the

trial court must either conduct a hearing or sign an order extending the time for the

hearing no more than 20 days from the date of the order. TEX. R. APP. P. 20.1(i)(2).


2
      Rule 20.1(n) defines “costs” as the filing fee and the charges for preparing the
      appellate record. TEX. R. APP. P. 20.1(n).
                                           4
      At the hearing on the contest, the appellant bears the burden to prove his

indigence by a preponderance of the evidence. Higgins v. Randall Cnty. Sheriff’s

Office, 257 S.W.3d 684, 686 (Tex. 2008); see TEX. R. APP. P. 20.1(g); Arevalo v.

Millan, 983 S.W.2d 803, 804 (Tex. App.—Houston [1st Dist.] 1998, no pet.). If the

party seeking to be declared indigent is incarcerated at the time of the hearing, the

affidavit must be considered as evidence and is sufficient to meet the indigent

party’s burden to present evidence without the party attending the hearing. TEX. R.

APP. P. 20.1(g)(1). The party contesting the affidavit then has the burden to offer

evidence to rebut what was established. See Griffin Indus., Inc. v. Hon. Thirteenth

Court of Appeals, 934 S.W.2d 349, 352 (Tex. 1996). “The test for determining

indigence is straightforward: ‘Does the record as a whole show by a preponderance

of the evidence that the applicant would be unable to pay the costs, or a part thereof,

or give security therefor, if he really wanted to and made a good-faith effort to do

so?’” In re C.H.C., 331 S.W.3d 426, 429 (Tex. 2011) (citing Higgins, 257 S.W.3d

at 686).

      Unless, within the period set for the hearing, the trial court signs an order

sustaining the contest, the affidavit’s allegations will be deemed true and the party

will be allowed to proceed without advance payment of costs. TEX. R. APP. P.

20.1(i)(4); see C.H.C., 331 S.W.3d at 429; Higgins, 257 S.W.3d at 688. When the


                                          5
trial court sustains the contest to the appellant’s affidavit, the appellant may obtain

the record pertaining to the trial court’s ruling and may challenge that ruling as part

of his appeal. See Arroyo, 988 S.W.2d at 738–39.

      We review the trial court’s order under an abuse of discretion standard.

White v. Bayless, 40 S.W.3d 574, 576 (Tex. App.—San Antonio 2001, pet. denied).

The trial court abuses its discretion if it acts without reference to any guiding rules

or principles or in an arbitrary or unreasonable manner. Id. Rule 20.1 is to be

interpreted “liberally in favor of preserving appellate rights.” See Higgins, 257
S.W.3d at 686.

                                     Background

      On December 1, 2009, appellant claimed through a bare statement in his

notice of appeal that he was indigent. The trial court notified appellant that he had

failed to comply with Rule 20.1 and gave him an opportunity to cure the defect.

The trial court appended forms to its notice; directed appellant to complete the

forms and to “disclose the real estate that he owns”; admonished that the “fact that

he owns real estate may be evidence against [appellant’s] claim of indigence”; and

instructed that appellant “show why he should not be required to use his real estate

to pay for the fees on this appeal.” See id. (stating that “the applicant must declare

to the court, by affidavit, an inability to pay any, or the ability to pay only some, of


                                           6
the costs of appeal,” citing TEX. R. APP. P. 20.1). Because appellant was

incarcerated at the time, 3 the trial court notified appellant that a hearing would be

held on December 17, 2009, at which appellant could appear by his affidavit. See

TEX. R. APP. P 20.1(g)(1).

      Although the trial court gave appellant an opportunity to file an affidavit in

accordance with Rule 20.1, nothing in the record before us reflects that appellant

complied. Nevertheless, contests were filed by the district clerk and court reporter.

In addition, appellees filed written objections, to which they appended

documentation of appellant’s real estate holdings. On December 17, 2009, after a

hearing, the trial court sustained the court reporter’s contest. Appellant did not

challenge the order sustaining the contest.

      In May 2010, this Court notified appellant that his affidavit of indigence was

deficient and that his appeal was subject to dismissal if he did not remedy the defect

within 20 days. See TEX. R. APP. P 20.1(c)(3) (providing that appellate court may

not dismiss appeal or affirm trial court’s judgment on ground that appellant has

failed to file affidavit or sufficient affidavit without first providing appellant notice

of deficiency and chance to cure).

      Appellant then filed in this Court an affidavit of indigence in accordance with

Rule 20.1, which this Court sent to the trial court. See TEX. R. APP. P. 20.1(b),

3
      Appellant was released on parole on November 4, 2011.
                                           7
(c)(1), & cmt. The district clerk and court reporter each timely contested the

affidavit. Appellees filed objections to the affidavit. On August 15, 2011, after a

hearing, the trial court signed an order sustaining the court reporter’s contest.

Appellant challenges the trial court’s order.

                                      Analysis

      Appellant has paid the filing fee for the appeal. We consider appellant’s

challenge with respect to obtaining a free record for appeal.

      To obtain a free record for appeal, appellant must have complied with the

statutory requirements set out in Civil Practice and Remedies Code section 13.003.

See TEX. CIV. PRAC. & REM. CODE ANN. § 13.003. Section 13.003 expressly

provides that a court reporter or clerk shall provide a record without cost “only if”:

(1) an affidavit of inability to pay the cost of the appeal has been filed under the

Texas Rules of Appellate Procedure; and (2) the trial court finds: (A) the appeal is

not frivolous; and (B) the statement of facts and the clerk’s transcript is needed to

decide the issue presented by the appeal. TEX. CIV. PRAC. & REM. CODE ANN.

§ 13.003(a).

      The record before us does not reflect any findings as required by section

13.003(a)(2). See id. In addition, the record does not reflect any request for such

findings by appellant or any objection or complaint to the trial court regarding the


                                           8
absence of such findings. Furthermore, appellant has not raised the absence of such

findings as error in this Court. By failing to request or obtain the findings required

by section 13.003, appellant has failed to meet the statutory requirements for

receiving a free record and has failed to preserve any error upon which we could

reverse the trial court’s order. See id.; TEX. R. APP. P. 33.1; Schlapper v. Forest,

272 S.W.3d 676, 678 (Tex. App.—Austin 2008, pet. denied) (concluding that

appellant had failed to preserve any issue for review by failing to obtain or request

the findings required by section 13.003); Rhodes v. Honda, 246 S.W.3d 353, 356

n.4 (Tex. App.—Texarkana 2008, no pet.) (noting that it would be error to reverse

trial court and allow appellant to obtain free record without required statutory

findings).

      Even if we were to consider appellant’s challenge in the absence of the

required statutory findings, the trial court’s order must be upheld.

      By his affidavit, appellant declared that he is incarcerated and has no income.

Appellant claimed he has no assets, as follows:

      I legally conveyed all my personal and combined property interests to
      Powerhouse Ministry Church in 2005, and I do not own any real
      estate. Appellees have contacted [the] Appraisal District to claim that
      I own property, but I don’t, since 2005, in Harris County Deed No.
      Y974461 transferring all real estate and property interest out of my
      ownership.



                                           9
In addition, appellant declared that he has “no other assets”; is not married and

therefore has no spousal income available to him; has no dependants; has no “cash

on deposit that [he] can withdraw”; has no monthly expenses; owes $6,000 in

student loans and $400 in court fees; is unable to obtain a loan due to his

incarceration; has no attorney assistance; and that he does not have the skills or

access to equipment to prepare an appendix, as required by Rule 38.5.

      Appellant addressed the factors required by Rule 20.1(b). See TEX. R. APP. P.

20.1(b). Because appellant was incarcerated at the time of the hearing on the

contest, his affidavit must be considered as evidence and was sufficient to meet his

burden to present evidence without attending the hearing.             TEX. R. APP. P.

20.1(g)(1).

      The court reporter then had the burden to offer evidence to rebut what was

established. See Griffin Indus., Inc., 934 S.W.2d at 352. At the hearing on the

contest, evidence was admitted that appellant had failed to disclose certain real

property in his affidavit. 4 By his affidavit, appellant claims to have transferred all

of his property interests to “Powerhouse Ministry/Church.” The trial court admitted


4
      The record shows that the court reporter joined in the arguments and offer of
      evidence by the district clerk and appellees. At the hearing, it was also asserted
      that appellant had failed to file a certified statement of his inmate trust account,
      pursuant to Civil Practice and Remedies Code sections 14.004 and 14.006. See
      TEX. CIV. PRAC. & REM. CODE ANN. § 14.004(c) (West Supp. 2011), 14.006(f)
      (West 2002). This case is not governed by Chapter 14. See supra note 2.
                                           10
a copy of a deed and documentation from the Fort Bend County Appraisal District

reflecting that appellant had owned real property that he purportedly conveyed to

Powerhouse. 5 Appellees argued that the conveyance was a sham. The trial court

admitted evidence of the business organization of Powerhouse; that appellant

identifies himself as the “Founder/Owner” of Powerhouse; and that appellant serves

as its minister, director, CEO, and president and governs its financial matters.

      On this evidence, the trial court could have concluded that appellant had

failed to properly disclose his assets or his financial means. As the fact-finder, the

trial court is the sole judge of the credibility of the witnesses and evidence. See

Prince v. Am. Bank of Tex., 359 S.W.3d 380, 382 (Tex. App.—Dallas 2012, no pet.)

(concluding that trial court may choose to believe evidence presented at hearing on

contest). There is no abuse of discretion if some evidence supports the trial court’s

decision. In re Barber, 982 S.W.2d 364, 366 (Tex. 1998). We may not reverse the

trial court’s decision simply because we might have reached a different result. See

Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 242 (Tex. 1985).

5
      In the judgment being appealed, the trial court declared “Feldon Bonner II, d/b/a
      Powerhouse Ministry/Church” to be the owner of 1.14 acres of the C.J. Bonnette
      tract, Harris County, and of the house and lots located at 6828 Knox Street, Harris
      County. As appellees asserted at the hearing on the contest, appellant did not
      disclose this property in his affidavit of indigence. Because this property is listed
      in the trial court’s judgment being appealed and is therefore, in part, the subject of
      this suit, we do not include it in our analysis. We need not resolve whether this
      property should have been listed in the affidavit because appellees offered evidence
      of other property that was not listed in appellant’s affidavit and that is not the
      subject of this suit.
                                            11
      By sustaining the contest to appellant’s affidavit of indigence, we cannot

conclude that the trial court acted without reference to any guiding rules or

principles; that the facts and law permit only one decision, which is the opposite of

the trial court’s decision; or that the trial court’s ruling is so arbitrary and

unreasonable as to be clearly wrong. See Arevalo, 983 S.W.2d at 804. Therefore,

we cannot conclude that the trial court abused its discretion. See id.

      Accordingly, we affirm the trial court’s August 15, 2011 order.

      Appellant has paid the filing fees. Because appellant has not established

indigence, it is ORDERED that appellant file with this court no later than 30 days

from the date of this order, proof that he has paid, or has made arrangements to pay,

the fees for preparing the clerk’s record and, if any, the reporter’s record. See TEX.

R. APP. P. 34.5, 34.6(b), 37.3.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Higley.




                                         12